Citation Nr: 1757493	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (back disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity associated with the service-connected back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from September 1998 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  

In a September 2015 rating decision, the RO granted a separate 10 percent rating for radiculopathy of the left lower extremity, effective as of December 13, 2013.  As this disability is a part of the back disability on appeal, the issue with respect to the evaluation of this disability is also before the Board.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

During the August 2016 hearing, the Veteran testified that she suffers incapacitating episodes due to her back disability at least two to three times per week, which alludes to the notion that the Veteran's back disability may have worsened.  In addition, with regard to the Veteran's radiculopathy of the left lower extremity, she testified that she gets a shooting pain down her leg.  She further stated that when she bends forward, she feels a dull pain.  The Veteran indicated that due to the pain, she cannot sit for long periods of time.  

The record reflects that the Veteran was last afforded a VA examination in connection to her back disability in July 2015.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, remand is appropriate to determine the current severity of the Veteran's back disability and radiculopathy of the left lower extremity in light of her lay statements describing a worsening condition.  

Lastly, it appears as though the Veteran receives continuous treatment with a private chiropractor.  During the August 2016 hearing, the Veteran indicated that she has been receiving treatment from a chiropractor since April 2015.  A copy of these records does not appear to be associated with the claims folder.  On remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records dated from April 2015 are associated with the claims folder.  In addition, any updated VA records should be obtained and associated with the claims file on remand.  

If possible, the Veteran should get these records herself to expedite the case.
Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any relevant and outstanding medical records, to include private chiropractic records dated from April 2015, as referenced by the Veteran during her 2016 Board hearing.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

Again, if possible, the Veteran should submit these records herself, and any new records regarding treatment of this disability that the VA does not have. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected back disability, to include her left lower extremity radiculopathy.  A separate examination for the Veteran's left lower extremity radiculopathy should be conducted if the examiner finds it necessary.  The examiner should review the claims file and should perform all appropriate tests and diagnostics, including range of motion testing and neurological evaluation.  All pertinent symptomatology and findings must be reported in detail.  

The examiner is asked to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

